DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 1 March 20201, which is in response to the USPTO office action mailed 29 October 2020. Claims 1, 3, 4, 6-10 and 18-23 are amended. Claims 11-17 are cancelled. Claims 1-10 and 18-27 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-10 and 18-27, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koran, US 20150287091 A1 (hereinafter “Koran”) in view of Doughty et al., US 20130124333 A1 (hereinafter “Doughty”) in further view of Taysom et al., US 20140359784 A1 (hereinafter “Taysom”) in further view of Gatto et al., US 20150067118 A1 (hereinafter “Gatto”). 

Claim 1: Koran teaches a system, comprising:
a server configured to receive event information from a plurality of consumer devices; and a database storing a plurality of member profiles; wherein the server is configured to (Koran, [Fig. 1], [0032] note anonymous user grouping system 150, [Fig. 11], [0099] note a server; i.e. the examiner interprets the anonymous user grouping system 150 is implemented on a server, [0034] note user IDs and associated user attributes and event data are periodically collected; i.e. receiving event information, [Fig. 3], [0035] note FIG. 3 illustrates a simple data structure 300 that is representative of users and their associated user data, [0036] note table 300 may also include any number of a profile attributes columns 304, [0039] note User identifiers may also be associated with events data 306; i.e. the data structure 300 reads on a database):
retrieve the plurality of member profiles from the database (Koran, [Fig. 2], [0045] note a clustering request is received, [Fig. 10], [0093] note user grouping system 1004 includes a collection of counter nodes and aggregator nodes that together can receive a query request, execute the query request, and return a result, [0094] note When an aggregator begins processing a query request, the aggregator node selects a subcluster of counter nodes to execute the request; i.e. retrieving user profiles);
determine a subset of member profiles, of the plurality of member profiles, to associate with a cluster (Koran, [Fig. 2], [0045] note After a clustering request is received, user profiles that do not meet a first predetermined set of criteria in operation 206. In short, users that are not useful for grouping similar users are filtered out. Likewise, attributes that do not meet a second set of predetermined criteria may also be filtered out for the remaining users in block 208; i.e. the examiner interprets the user profiles are retrieved and filtered, producing a subset of user profiles);
(Koran, [0030] note users having the same or sharing one or more user attributes, [0075] note the attribute data set can be pre-processed to measure the similarity between attributes and similar attributes can be grouped together based on the level of similarity, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612);
generate a cluster profile based on the intersection of the facts from the subset of member profiles, wherein the cluster profile is generated based on a union of recent facts determined to have occurred within a time period of a defined length (Koran, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs by maximizing a cluster evaluation metric in operation 614, [0044] note a clustering process may then be trigged in operation 204. For instance, a new dataset may be received for clustering or an existing dataset may be updated. The clustering of users may be performed periodically so that the clustered groups output by the system accurately reflect the current datasets for particular time snapshots);
determine an estimation of an identity for an anonymous contact associated with an event based on a combination of: a device, of the anonymous contact, used to generate the event (Koran, [0032] note anonymous user grouping, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices),
an application identifier corresponding to an application, of the anonymous contact, used to generate the event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and 
a network, of the anonymous contact, used to generate the event (Koran, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices);
responsive to determining that the anonymous contact is likely associated with the cluster, associate the anonymous contact with the cluster profile using the identity, for the anonymous contact associated with the event estimated using the combination of the device, the application identifier and the network (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs).
Koran does not explicitly teach a device identifier corresponding to a device; a network identifier corresponding to a network; select content for the anonymous contact based on the cluster profile; and transmit the content to a consumer device associated with the anonymous contact. 
However, Doughty teaches a network identifier (Doughty, [0004] note targeting advertising, [Fig. 1], [0032] note FIG. 1 depicts a wireless for providing advertisements to multiple communication devices accessed by a user. The wireless includes a first device 101, a second device 102, a server 104, and a sponsor database 108, [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran with the targeted advertisement based (Doughty, [0037]).
Koran and Doughty do not explicitly teach a device identifier corresponding to a device; select content for the anonymous contact based on the cluster profile; and transmit the content to a consumer device associated with the anonymous contact.
However, Taysom teaches select content for the anonymous contact based on the cluster profile; and transmit the content to a consumer device associated with the anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran and Doughty with the advertising content of Taysom according to known methods (i.e. sending targeted advertising content to a user). Motivation for doing so is that this maximizes economic value subject to the constraints of always ensuring adequate privacy (Taysom, [0062]).
Koran, Doughty and Taysom do not explicitly teach a device identifier corresponding to a device.
However, Gatto teaches this (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran, Doughty and Taysom with the device linking based on device identifiers of Gatto according to known methods (i.e. linking devices based on device identifiers). Motivation for doing so is that content sponsors can specify that campaigns (e.g., advertising campaigns) are to gather and use information about linked devices for the same user to perform cross-device conversion tracking, cross-device frequency capping, and/or content selection. Users who optionally allow their devices to be linked can receive content that is more interesting and relevant (Gatto, [0011]).

Claim 2: Koran, Doughty, Taysom and Gatto teach the system according to claim 1, wherein the recent facts are facts that have been accessed within the time period of the defined length by at least one of a member associated with the cluster or a group associated with the cluster (Koran, [0044] note a clustering process may then be trigged in operation 204. For instance, a new dataset may be received for clustering or an existing dataset may be updated. The clustering of users may be performed periodically so that the clustered groups output by the system accurately reflect the current datasets for particular time snapshots).

Claim 3: Koran, Doughty, Taysom and Gatto teach the system according to claim 1, wherein the server is configured to: 
(Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
a second application identifier corresponding to a second application, of the second anonymous contact, used to generate the second event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and 
a second network identifier corresponding to a second network, of the second anonymous contact, used to generate the second event (Doughty, [Fig. 1], [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices, [0034] note a second device 102).

Claim 4: Koran, Doughty, Taysom and Gatto teach the system according to claim 3, wherein the server is configured to: 
responsive to determining that the second anonymous contact is likely associated with a second cluster associated with a second cluster profile, associate the second anonymous contact with the second cluster profile using the second identity, for the second anonymous contact associated with the second event, estimated using the combination of the device identifier, the second application identifier and the second network identifier. (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs).

Claim 5: Koran, Doughty, Taysom and Gatto teach the system according to claim 4, wherein the server is configured to: select second content for the second anonymous contact based on the second cluster profile; and transmit the second content to a second consumer device associated with the second anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content).

Claim 6: Koran, Doughty, Taysom and Gatto teach the system according to claim 1, wherein the server is configured to:
determine an estimation of a second identity for a second anonymous contact associated with a second event based on a combination of: a second device identifier corresponding to a second device, of the second anonymous contact, used to generate the second event (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
the application identifier corresponding to the application, of the anonymous contact, based on a determination that the application used to generate the event in association with the anonymous contact was also used to generate the second event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and
a second network identifier corresponding to a second network, of the second anonymous contact, used to generate the second event (Doughty, [Fig. 1], [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices, [0034] note a second device 102).

Claim 7: Koran, Doughty, Taysom and Gatto teach the system according to claim 6, wherein the server is configured to:
responsive to determining that the second anonymous contact is likely associated with a second cluster associated with a second cluster profile, associate the second anonymous contact with the second cluster profile using the second identity, for the second anonymous contact associated with the second event, estimated using the combination of the second device identifier, the application identifier and the second network identifier (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs);
select second content for the second anonymous contact based on the second cluster profile; and transmit the second content to a second consumer device associated with the second anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content).

Claim 8: Koran, Doughty, Taysom and Gatto teach the system according to claim 1, wherein the server is configured to:
determine an estimation of a second identity for a second anonymous contact associated with a second event based on a combination of: a second device identifier corresponding to a second device, of the second anonymous contact, used to generate the second event (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
a second application identifier corresponding to a second application, of the second anonymous contact, used to generate the second event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and
the network identifier corresponding to the network, of the anonymous contact, based on a determination that the network used to generate the event in association with the anonymous contact was also used to generate the second event (Doughty, [Fig. 1], [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices).

Claim 9: Koran, Doughty, Taysom and Gatto teach the system according to claim 8, wherein the server is configured to: 
responsive to determining that the second anonymous contact is likely associated with a second cluster associated with a second cluster profile, associate the second anonymous contact with the second cluster profile using the second identity, for the second anonymous contact associated with the second event, estimated using the combination of the second device identifier, the second application identifier and the network identifier. (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs).

Claim 10: Koran, Doughty, Taysom and Gatto teach the system according to claim 3, wherein the server is configured to:
use the identity of the anonymous contact and the second identity of the second anonymous contact to distinguish between use of the device by the anonymous contact and use of the device by the (Gatto, [0047] note the temporal identifier can include an anonymous identifier (e.g., a tinyhash) that can be used for differentiating multiple users of a shared device).

Claim 22: Koran teaches a method, comprising:
receiving event information from a plurality of consumer devices (Koran, [0034] note user IDs and associated user attributes and event data are periodically collected);
retrieving a plurality of member profiles from a database (Koran, [Fig. 2], [0045] note a clustering request is received, [Fig. 10], [0093] note user grouping system 1004 includes a collection of counter nodes and aggregator nodes that together can receive a query request, execute the query request, and return a result, [0094] note When an aggregator begins processing a query request, the aggregator node selects a subcluster of counter nodes to execute the request; i.e. retrieving user profiles);
determining a subset of member profiles, of the plurality of member profiles, to associate with a cluster (Koran, [Fig. 2], [0045] note After a clustering request is received, user profiles that do not meet a first predetermined set of criteria in operation 206. In short, users that are not useful for grouping similar users are filtered out. Likewise, attributes that do not meet a second set of predetermined criteria may also be filtered out for the remaining users in block 208; i.e. the examiner interprets the user profiles are retrieved and filtered, producing a subset of user profiles);
calculating an intersection of facts from the subset of member profiles (Koran, [0030] note users having the same or sharing one or more user attributes, [0075] note the attribute data set can be pre-processed to measure the similarity between attributes and similar attributes can be grouped together based on the level of similarity, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612);
(Koran, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs by maximizing a cluster evaluation metric in operation 614, [0044] note a clustering process may then be trigged in operation 204. For instance, a new dataset may be received for clustering or an existing dataset may be updated. The clustering of users may be performed periodically so that the clustered groups output by the system accurately reflect the current datasets for particular time snapshots);
determining an estimation of an identity used by an anonymous contact to generate an event, wherein the path comprises: a first attribute, of the anonymous contact, used to generate the event, wherein the first attribute is a first type of attribute (Koran, [0032] note anonymous user grouping, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices),
a second attribute identifier corresponding to a second attribute, of the anonymous contact, used to generate the event, wherein the second attribute is a second type of attribute Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and
(Koran, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices);
responsive to determining that the anonymous contact is likely associated with the cluster, associating the anonymous contact with the cluster profile using the identify for the anonymous contact associated with the event (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs); and
determine a an estimation of a second identity used by a second anonymous contact to generate a second event, wherein the second identity is estimated based on a combination of: the first attribute corresponding to the first attribute, of the anonymous contact (Koran, [0032] note anonymous user grouping, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices),
a fourth attribute identifier corresponding to a fourth attribute, of the second anonymous contact, used to generate the second event, wherein the fourth attribute is the second type of attribute (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications), and 
a second network, of the second anonymous contact, used to generate the second event (Koran, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices).
Koran does not explicitly teach a first attribute identifier corresponding to a first attribute; a network identifier corresponding to a network; selecting content for the anonymous contact based on the cluster profile; transmitting the content to a consumer device associated with the anonymous contact; the first attribute identifier corresponding to the first attribute, of the anonymous contact, based on a determination that the first attribute used to generate the event in association with the anonymous contact was also used to generate the second event; and a second network identifier corresponding to a second network.
However, Doughty teaches a network identifier corresponding to a network; and a second network identifier corresponding to a second network (Doughty, [0004] note targeting advertising, [Fig. 1], [0032] note FIG. 1 depicts a wireless for providing advertisements to multiple communication devices accessed by a user. The wireless includes a first device 101, a second device 102, a server 104, and a sponsor database 108, [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran with the targeted advertisement based on a device’s IP address of Doughty according to known methods (i.e. clustering anonymous users based on a device’s IP address). Motivation for doing so is that by recording and associating the IP addresses to the devices, a better idea of what advertisements to push can be realized (Doughty, [0037]).

However, Taysom teaches selecting content for the anonymous contact based on the cluster profile; transmitting the content to a consumer device associated with the anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran and Doughty with the advertising content of Taysom according to known methods (i.e. sending targeted advertising content to a user). Motivation for doing so is that this maximizes economic value subject to the constraints of always ensuring adequate privacy (Taysom, [0062]).
Koran, Doughty and Taysom do not explicitly teach a first attribute identifier corresponding to a first attribute; and the first attribute identifier corresponding to the first attribute, of the anonymous contact, based on a determination that the first attribute used to generate the event in association with the anonymous contact was also used to generate the second event.
(Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124, [0047] note the temporal identifier can include an anonymous identifier (e.g., a tinyhash) that can be used for differentiating multiple users of a shared device).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran, Doughty and Taysom with the device linking based on device identifiers of Gatto according to known methods (i.e. linking devices based on device identifiers). Motivation for doing so is that content sponsors can specify that campaigns (e.g., advertising campaigns) are to gather and use information about linked devices for the same user to perform cross-device conversion tracking, cross-device frequency capping, and/or content selection. Users who optionally allow their devices to be linked can receive content that is more interesting and relevant (Gatto, [0011]).

Claim 23: Koran, Doughty, Taysom and Gatto teach the method according to claim 22, comprising:
responsive to determining that the second anonymous contact is likely associated with a second cluster associated with a second cluster profile, associate the second anonymous contact with the second cluster profile using the second path used by the second anonymous contact to generate the (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs);
selecting second content for the second anonymous contact based on the second cluster profile; and transmitting the second content to a second consumer device associated with the second anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content).

Claim 24: Koran, Doughty, Taysom and Gatto teach the method according to claim 22, wherein the first attribute corresponds to a device used by the anonymous contact to generate the event and used by the second anonymous contact to generate the second event (Koran, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices, [0039] note events data 306, including impression data 306a… and user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc).

Claim 25: Koran, Doughty, Taysom and Gatto teach the method according to claim 22, wherein the first attribute corresponds to an application used by the anonymous contact to generate the event and used by the second anonymous contact to generate the second event (Koran, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices, [0039] note events data 306, including impression data 306a… and user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc).

Claim 26: Koran, Doughty, Taysom and Gatto teach the method according to claim 22, wherein the network identifier is an IP address and the second network identifier is at least one of the IP address or a second IP address (Doughty, [Fig. 1], [0034] note server 104 communicates with first device 101 to receive information relating to the user's activity on first device 101, [0037] note activity information can be the IP addresses of the user's devices, [0034] note a second device 102).

Claim 27: Koran, Doughty, Taysom and Gatto teach the method according to claim 22, wherein the second type of attribute corresponds to an application and the first type of attribute corresponds to a device (Koran, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices, [0039] note events data 306, including impression data 306a… and user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koran in view of Taysom in further view of Gatto.

Claim 18: Koran teaches a system, comprising:
a server configured to receive event information from a plurality of consumer devices; and a database storing a plurality of member profiles; wherein the server is configured to (Koran, [Fig. 1], [0032] note anonymous user grouping system 150, [Fig. 11], [0099] note a server; i.e. the examiner interprets the anonymous user grouping system 150 is implemented on a server, [0034] note user IDs and associated user attributes and event data are periodically collected; i.e. receiving event information, [Fig. 3], [0035] note FIG. 3 illustrates a simple data structure 300 that is representative of users and their associated user data, [0036] note table 300 may also include any number of a profile attributes columns 304, [0039] note User identifiers may also be associated with events data 306; i.e. the data structure 300 reads on a database):
retrieve the plurality of member profiles from the database (Koran, [Fig. 1], [0032] note anonymous user grouping system 150, [Fig. 11], [0099] note a server; i.e. the examiner interprets the anonymous user grouping system 150 is implemented on a server, [0034] note user IDs and associated user attributes and event data are periodically collected; i.e. receiving event information, [Fig. 3], [0035] note FIG. 3 illustrates a simple data structure 300 that is representative of users and their associated user data, [0036] note table 300 may also include any number of a profile attributes columns 304, [0039] note User identifiers may also be associated with events data 306; i.e. the data structure 300 reads on a database);
(Koran, [Fig. 2], [0045] note After a clustering request is received, user profiles that do not meet a first predetermined set of criteria in operation 206. In short, users that are not useful for grouping similar users are filtered out. Likewise, attributes that do not meet a second set of predetermined criteria may also be filtered out for the remaining users in block 208; i.e. the examiner interprets the user profiles are retrieved and filtered, producing a subset of user profiles);
calculate an intersection of facts from the subset of member profiles (Koran, [0030] note users having the same or sharing one or more user attributes, [0075] note the attribute data set can be pre-processed to measure the similarity between attributes and similar attributes can be grouped together based on the level of similarity, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612);
generate a cluster profile based on the intersection of the facts from the subset of member profiles (Koran, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs by maximizing a cluster evaluation metric in operation 614, [0044] note a clustering process may then be trigged in operation 204. For instance, a new dataset may be received for clustering or an existing dataset may be updated. The clustering of users may be performed periodically so that the clustered groups output by the system accurately reflect the current datasets for particular time snapshots);
determine an estimation of an identity used by an anonymous contact to generate an event, wherein the identity is estimated based on a combination of at least two of: a device corresponding to a device, of the anonymous contact, used to generate the event (Koran, [0032] note anonymous user grouping, [0026] note as users interact with various applications using various devices, these applications may anonymously assign user identifiers (IDs) for such users, [Fig. 1], [0029] note various users may access one or more services or applications through the network through any suitable type of devices),
an application identifier corresponding to an application, of the anonymous contact, used to generate the event, or a network identifier corresponding to a network, of the anonymous contact, used to generate the event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications);
responsive to determining that the anonymous contact is likely associated with the cluster, associate the anonymous contact with the cluster profile using the identity for the anonymous contact associated with the event (Koran, [0005] note finding similar on-line users for advertisement or content targeting, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID in operation 612, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs).
Koran does not explicitly teach a device identifier; select content for the anonymous contact based on the cluster profile; and transmit the content to a consumer device associated with the anonymous contact.
However, Taysom teaches select content for the anonymous contact based on the cluster profile; and transmit the content to a consumer device associated with the anonymous contact (Taysom, [0040] note an anonymiser system configured to assign the user entity to at least one set, each set comprising as members a plurality of user entities sharing a characteristic associated with that set, [Fig. 1] note the intersection of multiple clusters, [0076] note user entities within a cluster or an intersection of clusters, [0013] note a service provider node wishing to provide a service via a network to the user entity, [0030] note The service may comprise sending data to the user entity, [0031] note The data may comprise media content, [0032] note The data may comprise advertising content). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran with the advertising content of Taysom according to known methods (i.e. sending targeted advertising content to a user). Motivation for doing so is that this maximizes economic value subject to the constraints of always ensuring adequate privacy (Taysom, [0062]).
Koran and Taysom do not explicitly teach a device identifier.
However, Gatto teaches this (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the anonymous user clustering of Koran and Taysom with the device linking based on device identifiers of Gatto according to known methods (i.e. linking devices based on device identifiers). Motivation for doing so is that content sponsors can specify that campaigns (e.g., (Gatto, [0011]).

Claim 19: Koran, Taysom and Gatto teach the system according to claim 18, wherein the server is configured to:
determine an estimation of a second identity used by a second anonymous contact to generate a second event, wherein the second identity is estimated based on a combination of at least two of: the device identifier corresponding to the device, of the anonymous contact, based on a determination that the at least one device used to generate the event in association with the anonymous contact was also used to generate the second event (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
a second application identifier corresponding to a second application, of the second anonymous contact, used to generate the second event, or a second network identifier corresponding to a second network, of the second anonymous contact, used to generate the second event, wherein the network identifier is an IP address and the second network identifier is a second IP address  (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications).

Claim 20: Koran, Taysom and Gatto teach the system according to claim 18, wherein the server is configured to:
determine a second estimation of a second identity used by a second anonymous contact to generate a second event, wherein the identity is estimated based on a combination of at least two of: a second device identifier corresponding to a second device, of the second anonymous contact, used to generate the second event (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
a second application identifier corresponding to a second application, of the second anonymous contact, used to generate the second event, or the network identifier corresponding to the network , of the anonymous contact, based on a determination that the network  used to generate the event in association with the anonymous contact was also used to generate the second event (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications).

Claim 21: Koran, Taysom and Gatto teach the system according to claim 18, wherein the server is configured to: 
determine an estimation of a second identity used by a second anonymous contact to generate a second event, wherein the second identity is estimated based on a combination of at least two of: a second device identifier corresponding to a second device, of the second anonymous contact, used to generate the second event (Gatto, [0020] note using temporal identifiers to link multiple devices associated with a user, [0038] note a user's identity may be anonymized so that the no personally identifiable information can be determined for the user, [0054] note As part of linking the first device 106a and subsequent user devices associated with Adam in the current creation phase, the content management system 110 can store the temporal identifier 206a with a device identifier 208a associated with the first device 106a that generated the request 212a, [0071] note user devices registry 124 that include device identifiers 208a and 208b, [0057] note Other user devices may be linked as well using the user devices registry 124),
the application identifier corresponding to the application, of the anonymous contact, based on a determination that the application used to generate the event in association with the anonymous contact was also used to generate the second event, or a second network identifier corresponding to a (Koran, [0026] note users interact with various applications using various devices… an on-line application may assign a random string as a user ID to a particular user that interacts with such application or web site (e.g., such as accessing a web page), [0039] note events data 306, including… user interaction indicator 306b… Interactions data may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heat map, view based actions, etc, [0041] note interaction data may also include browsing history information, such as pages visited; i.e. information identifying on-line applications).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165